Opinion issued September 5, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00923-CV
____________

IN RE THE STATE OF TEXAS, Relator(s)



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, the State of Texas, has filed a petition for writ of mandamus
complaining of Judge Sears's (1) August 21, 2002, order granting a continuance of a
hearing on relator's petition for an order authorizing depositions to investigate
potential claims under rule 202 of the Texas Rules of Civil Procedure.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.     The Honorable Ross A. Sears, visiting judge of the 280th District Court of Harris
County, Texas.  The underlying proceeding is In re the State of Texas, trial court cause no.
2000-21598.